Exhibit 10.1

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

This Third Amendment to Employment Agreement (“Amendment”) is made by and
between Neutral Tandem, Inc. (the “Company”) and Rian J. Wren (the “Executive”).
This Amendment is made as of December 28, 2009.

BACKGROUND

A. The Company and Executive entered into an Employment Agreement dated
February 6, 2006, as amended by the Amendment dated January 21, 2008 and the
Second Amendment dated November 21, 2008 (collectively, the “Agreement”).

B. The parties wish to amend the Agreement to reflect the following changes.

THE AGREEMENT

The parties agree as follows:

1. Definitions. All capitalized terms not defined in this Third Amendment have
the same meanings given to those terms in the Agreement.

2. Section 1.1. Section 1.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:

1.1 Effective Date. The initial term of this Agreement will commence on
February 6, 2006 (the “Effective Date”) and will continue until February 5, 2012
unless terminated sooner pursuant to Section 6. Unless either party provides
written notice to the other of its or his intent not to renew this Agreement at
least ninety (90) days prior the expiration of the initial term (or of any
subsequent term) hereof, this Agreement shall automatically renew for successive
one (1)-year terms beginning on the anniversary of the prior term.

3. Section 2.1. Section 1.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:

2.1 Salary. Effective as of January 1, 2010, the Executive shall receive for all
services rendered under this Agreement an annualized base salary of $450,000 per
year, subject to federal and state withholding requirements, payable in
accordance with the Company’s usual payroll practices. Such salary shall be
adjusted no less than annually at the discretion of the Compensation Committee
of the Board, but in no event will the base salary be reduced.

3. Section 6.3.1. The following new Section 6.3.1 is hereby added to the
Agreement:

6.3.1 Effect of Termination on Unvested Equity Awards. The Company granted
(1) stock option awards to the Executive on each of February 6,
2006, October 11, 2006, April 22, 2008 and August 26, 2009 and (2) restricted
stock on August 26, 2009 (collectively, the “Equity Awards”). Notwithstanding
any other provision of this Agreement or any agreement entered into by the
Company and Executive with respect to the Equity Awards, if (1) Executive
notifies the Company of the termination of his employment during the initial
term (with such termination effective at any time on or after the five year
anniversary of the Effective Date), then all unvested Equity Awards will vest on
the later of the date of the applicable notice or December 1, 2010 or (2) the
Company delivers a notice to Executive during the initial term terminating
Executive’s employment with the Company for any reason other than Cause (as
defined below), then all unvested Equity Awards will vest immediately. Executive
will not be liable for terminating this Agreement early if he sends a
termination notice as described under clause (1) of this Section 6.3.1, so long
as such notice contains at least a 90 day notice period.



--------------------------------------------------------------------------------

4. Section References. Section titles used in this Third Amendment have no
substantive meaning and are not a part of the parties’ agreement.

5. Successors and Assigns. This Third Amendment is binding upon and inures to
the benefit of the successors and permitted assigns of the parties.

6. Entire Agreement. Except as expressly modified by this Third Amendment, the
Agreement is and will remain in full force and effect in accordance with its
terms and constitutes the legal and binding obligations of the Company and
Executive. This Third Amendment, including the Agreement and any agreements
related to the Equity Awards, is the complete agreement of the parties and
supersedes any prior agreements or representations, whether oral or written,
with respect to the subject matter of this Third Amendment.

The Company and Executive have executed this Third Amendment as of the date
first set forth above.

 

Neutral Tandem, Inc.     Rian J. Wren By:  

/s/ Richard L. Monto

    By:  

/s/ Rian J. Wren

Name:   Richard L. Monto       Title:   Secretary      